Citation Nr: 1438129	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  06-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 15, 2005, to August 8, 2012.  

2.  Entitlement to an initial rating in excess of 70 percent for PTSD from April 15, 2005.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a June 2005 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD effective April 15, 2005.  The Veteran appealed, seeking a higher disability rating.  In August 2008 and March 2010, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  In an August 2011 decision, the Board denied a disability rating in excess of 50 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a Memorandum Decision, which vacated the Board's decision and remanded the issue for further action.  In August 2013, the Board remanded the issue for additional development.  The issue has since been returned to the Board for further appellate review.

In a November 2012 rating decision, the RO increased the disability rating for PTSD from 50 to 70 percent effective August 9, 2012.  However, as higher ratings for this disability are available and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the November 2012 rating decision, the RO also denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  He appealed this determination.

In the decision below, the Board is reopening the previously denied claim of entitlement to service connection for diabetes mellitus and granting a 70 percent rating for PTSD effective April 15, 2005.  However, further action is required before the Board can consider the underlying merits of the claim for service connection for diabetes mellitus and whether an evaluation in excess of 70 percent is warranted for PTSD.  Therefore, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  The Veteran did not appeal the decision.  

2.  The evidence received since the March 2010 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  

3.  Since April 15, 2005, the Veteran's psychiatric symptoms have been productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The March 2010 Board decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2013). 

2.  Evidence received since the March 2010 Board decision is new and material and the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Since April 15, 2005, the criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp.2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Regarding the Veteran's request to reopen the previously denied claim of entitlement to service connection for diabetes mellitus, given the fact the Board is reopening the claim, a discussion of VA's duties to assist and notify is not necessary for that aspect of the claim.  

Furthermore, the Board is herein granting a 70 percent rating for PTSD, but remanding the issue of entitlement to a rating in excess of 70 percent claim for additional development.  Therefore, a discussion of VA duties to assist and notify is not necessary because there is no possibility of any prejudice to the Veteran.

II.  Claim to Reopen

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

In this case, service connection for diabetes mellitus was denied in a March 2010 Board decision because the evidence did not show that the Veteran's diabetes mellitus manifested in service, manifested to a compensable degree within one year of separation from service, or could be presumed to have been incurred in service due to herbicide exposure.  Regarding herbicide exposure, the Board determined that the Veteran's service did not involve visitation to the Republic of Vietnam or its inland waterways.  The Veteran was notified of the decision and his appellate rights, but he did not appeal.  Therefore, the decision became final.  

The evidence received since the final March 2010 Board decision is new and material.  The Veteran alleges that his naval service involved visitation to Vietnam's inland waterways.  Specifically, his ship participated in an attack on Haiphong Harbor on August 27, 1972.  In December 2012, he submitted Internet research detailing the attack on Haiphong Harbor, including a map showing the location of his ship during the attack.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., exposure to herbicide agents), reopening the claim is warranted. 

III.  Increased Rating Claim 

In a June 2005 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD effective April 15, 2005.  In a November 2012 rating decision, the RO increased the disability rating to 70 percent effective August 9, 2012.  The Veteran argues that he is entitled to higher disability ratings.  For the reasons explained below, the Board finds that a 70 percent rating is warranted since April 15, 2005.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran has been diagnosed with PTSD, adult anti-social behavior, adjustment disorder, anxiety disorder, insomnia, and a variety of depressive disorders.  Although there has been some attempt by VA examiners to distinguish the Veteran's PTSD symptoms from his nonservice-connected psychiatric disorders, the Board does not find that a clear distinction can be made.  In reviewing the DSM-IV, many of the symptoms attributable to the Veteran's varying diagnoses overlap.  The Board finds that there is insufficient evidence to adequately distinguish the effects of his service-connected PTSD from his nonservice-connected psychiatric disorders.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating of 70 percent is warranted for PTSD since the effective date of service connection.  

The Veteran's psychiatric symptoms have primarily included depression, anxiety, sleep disturbance, anger, irritability, and a history of violence.  During the May 2005 VA examination, he was also noted to have attention disturbance, and poor energy level.  During the May 2006 VA examination, he also complained of having difficulty following directions.  The May 2005 examiner diagnosed the Veteran with PTSD, adult anti-social behavior, and adjustment disorder with depressed mood and assigned an overall GAF score of 60.  The May 2006 VA examiner diagnosed the Veteran with PTSD and an adjustment disorder with depressed mood, and assigned an overall GAF score of 58, which represented current functioning.  Both examiners attempted to distinguish his PTSD symptoms from his nonservice-connected psychiatric disorders; however, for the reasons stated above, the Board does not find that there is sufficient evidence to make a clear distinction.  As such, this portion of their reports lacks probative value.  

VA outpatient treatment records dated from June 2006 to January 2009 note complaints relating to lack of motivation and energy, frustration, low self-esteem, impulsive behavior, loneliness, boredom, paranoia, insecurity, and social isolation.  The Veteran frequently discussed problems in his relationships and difficulties setting boundaries.  A September 2006 mental health record notes that the Veteran had problems with judgment and reasoning.  An October 2006 mental health record notes that he had problems with concentration, memory, feelings of hopelessness and helplessness, and that he "wishe[d] everything [was] over."  In June 2008, he reported facing legal problems, felt hopeless, and expressed suicidal ideation.  GAF scores during this time period ranged from 45 to 58, but were primarily between 50 and 55.

The report of a September 2010 VA examination reflects that the Veteran reported symptoms of anxiety and depression.  He said he worried "constantly" and had trouble getting to sleep because of racing thoughts.  He reported being married for 40 years, but was recently separated.  His reported worrying about his adult children.  He was an active church member and said he enjoyed watching television, cooking, taking care of the house and yard, and gardening.  His speech was spontaneous, clear, and coherent.  He was fully cooperative.  His mood was dysphoric and his affect was constricted.  He was unable to do serial 7's but could spell a word forward and backwards.  He was oriented and his thought processes and content were unremarkable.  He understood the outcome of behavior and understood that he had a problem.  He exhibited no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  He interpreted proverbs appropriately and was able to maintain minimum personal hygiene.  He reported that he retired in 1991 from the railroad after having seven surgeries on his left knee.  

The examiner diagnosed the Veteran with PTSD and an adjustment disorder with anxiety and depressed mood.  The examiner noted that the adjustment disorder was separate and distinct from his PTSD, but did not indicate what symptoms were attributable to which disorder.  The overall GAF score was 57.  The examiner noted that his PTSD symptoms caused some constriction in social functioning, although he was active in his church and received good support.  He also did not like to be in crowds and his recreational pursuits had been limited.  The examiner opined that the Veteran's PTSD resulted in reduced reliability and productivity.  

VA outpatient treatment records dated from May 2012 to November 2012 reflect that the Veteran continued to experience problems associated with PTSD.  In May 2012, he reported that he was not doing well.  Although he reported that he was not suicidal, he was tearful throughout the evaluation.  Later that month, he reported that Venlafaxine had made his symptoms worse and that he had suicidal thoughts.  In August 2012, it was noted that he showed some improvement and that he was active in his church group and was reaching out to others.  He was described as being "mildly" depressed and anxious.  In October and November 2012, he expressed having passive suicidal ideation.  He was active in his church and bible studies.  GAF scores ranged from 45 to 57.  

The report of the November 2012 VA examination reflects that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or worklike setting.  He was diagnosed with PTSD and major depressive disorder.  Both disorders were characterized as severe.  The examiner opined that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was that he had deficiencies in most areas, but not total occupational and social impairment.  The examiner assigned a GAF score of 49 for PTSD and 43 for major depressive disorder. 

Since the effective date of service connection, the Board finds the Veteran exhibited some psychiatric symptoms among the criteria for a 70 percent rating and some symptoms among the criteria for 30 and 50 percent ratings.  In considering the overall frequency, severity, and duration of his symptoms, the Board finds that a 70 percent rating is warranted.  In this regard, the Board notes that the Veteran exhibited near-continuous depression and anxiety.  He also expressed passive suicidal ideation.  It was also frequently noted that he exhibited poor impulse control and judgment, which is consistent with his legal troubles and history of violence.  He also exhibited difficulty adapting to stressful circumstances.  He described having troubled relationship with family members.  Although he reported that he retired from employment due to medical reasons in 1991, he noted having anger outbursts at work.  Resolving reasonable doubt in his favor, the Board finds that his symptoms resulted in deficiencies in most areas (i.e., thinking, family relations, work, and mood). 

The Board notes that the GAF scores ranging from 51 to 60 are indicate of moderate symptoms and the GAF scores ranging from 41 to 50 are indicative of serious symptoms such as suicidal ideation and serious impairment in social and occupational impairment.  These GAF scores are consistent with the criteria for a 70 percent rating. 

In reaching this decision, the Board considered the Veteran's lay statements.  The Veteran is competent to report his psychiatric symptoms, including depression, anxiety, anger, frustration, irritability, difficulty sleeping and concentrating, and suicidal ideation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluation assigned.  


ORDER

The claim of entitlement to service connection for diabetes mellitus is reopened. 

From April 15, 2005 to August 8, 2012, an initial 70 percent rating for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

As discussed above, the Board is reopening the Veteran's claim of entitlement to service connection for diabetes mellitus; however, a review of the record reflects that the AOJ has not considered this claim on the merits.  Under these circumstances, to avoid any prejudice to the Veteran, a remand for AOJ consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, additional development is necessary to determine whether the Veteran naval service included visitation to Vietnam or its inland waterways.

In an August 2014 letter, the Veteran's attorney requested that the Veteran's claim for an increased rating for PTSD be remanded so that additional medical records could be obtained.  As discussed above, although there is sufficient evidence of record to grant a 70 percent rating, VA has a duty to assist him in obtaining these records before making a determination as to whether a rating in excess of 70 percent is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for PTSD and diabetes, which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Specifically this should include Dr. J.K., Dr. M., Dr. K.M., and Dr. M.C., as identified in the Veteran's attorney's August 5, 2014 letter.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the appropriate service department and/or records custodian with a request for deck logs from USS Lind dated from July 1970 to September 1971 and from USS Rowan dated in August 1972.  

3.  As appropriate, contact the U.S. Army and Joint Services Records Research Center (JSRRC) for any assistance in verifying exposure to herbicides (i.e., service visitation to Vietnam or its inland waterways) - noting the appropriate information, such as the Veteran's service aboard the USS Lind and USS Rowan.  Make as many requests as necessary to cover the time periods noted above, from July 1970 to September 1971 and August 1982.  

4.  Thereafter, and upon undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


